Title: From John Adams to C. W. F. Dumas, 26 May 1781
From: Adams, John
To: Dumas, Charles William Frederic



Sir
Amsterdam May 26th. 1781

I am honoured with yours of the 23d., and percieve by it that the Error I mentioned was not of the Press but of the Copy.
I am very much obliged to Mr. Vr. for the proposition, which I have since read with vast pleasure in the French Translation. It breathes the true Batavian Spirit and must have great effects. I think it was right not to mention America, whatever the venerable Magistrates might think upon that Subject.
You mention that You have waited five Years the Accomplishment of the promisses of Congress, in Consideration of your Services. I am wholly unacquainted with any promise that Congress ever made You, and therefore can make no Answer to this part of your Letter.

You say farther, that I know that the Congress had destined You the Secretaryship of this Legation under Mr. Laurens, with 500 £ St. of Appointment: in this You are certainly mistaken. I never knew nor heard of this. Mr. Searle once mentioned to me, that Mr. Lovell had in a Letter to You, said something about 500 £ St. a Year: but nothing that I heard about the Secretaryship. Since the Receipt of your Letter I have enquired of Mr. Searle, and am informed by him, that the Congress appointed no Secretary of Legation under Mr. Laurens: that they voted him an Allowance of 500 £ a year for the maintenance of a Clerk or private Secretary, and accordingly he brought one over with him Major Young: but that Congress afterwards altered this and reduced the allowance for a Clerk to 350 £ St.
You say that I promised You last Winter at Amsterdam, that if I should recieve a Commission for this Republick like that of Mr. Laurens, I would do with respect to You, what Mr. Laurens would have done.
I told You, that in my Opinion it was not probable that Congress would send me a Commission for this Republick: that Congress would undoubtedly send a Minister here now a War was broke out, but it was most likely it would be some other Gentleman. It was however possible, they might send one to me, and in such a Case, I should chearfully do for You, as far as any thing should be left to my discretion, whatever Mr. Laurens would have done.
You add, that I told You at the Hague, that if it were not for want of Finances, I would give You the Appointments that were destined You. I told You, that if there were any Money here at my discretion to spend for the public, I would pay You myself instead of leaving You as I was obliged to do, to recieve of Dr. Franklin. The Sum was to be, whatever I could discover to be the Intention of Congress, and until then, the Sum which Dr. Franklin has allowed until the farther orders of Congress. But I have not to this Hour any such money.
You speak of my grand Credit with the Congress, as being sufficient to procure a Justification of the measure You propose. But Sir, I assure You I have No Credit with Congress to boast of. If I ever enjoyed a Share of the Confidence of my Countrymen, this was acquired by a most scrupulous attention and Obedience to their principles, views and orders, and the Moment I should depart from this Line of Conduct, and presume to make arrangements and Establishments without their Orders, I should lose all—much greater services, Sacrifices and Hazards than mine, would not be a Fund of Merit sufficient to redeem me.

I have also recieved your Letter of the 24th, and thank You for the Translation of the Proposition of Amsterdam.
In this Letter You repeat the Idea, that the Secretaryship of this Legation was intended for You. This Idea is entirely new to me; and it appears to be so far from well founded, that Congress are getting out of the practice of such Appointments. They have left Mr. Franklin’s Legation without such a Secretary, and they have taken from me the Secretary of my Legation for making Peace: and as Mr. Searle informs me they never had it in Contemplation to appoint a Secretary of Legation here. I have recieved no notice or instruction of any such appointment, nor any Intimation what are the designs of Congress towards You. There is no Allowance made to me, but what was given me as Minister for Peace, and there is no Provision made for Secretary public or private, not even for a Clerk, and I maintain my own private Secretary as I ever have done at my own Expence.
Upon the whole it is absolutely out of my Power to do any thing whatsoever, with respect to You, until I have the Orders of Congress.
I have recieved a Letter from Mr. Lovell, in which he has inclosed a list of Letters recieved in Congress and among others one from You, dated Octr. 4th. and recieved January 24th., against which Mr. Lovell has marked “Concordia”: in the Letter to me Mr. Lovell says “You make no Remarks upon Mr. Dumas’s Concordia.” These Hints may contain something to your purpose, but I dont understand them.
I have the Honour to be with much Esteem and Respect, Sir, your most obedient and most humble Servant.
